COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
MARK BROWN,                                                       No. 08-15-00255-CV
                                                §
                              Appellant,                            Appeal from the
                                                §
v.                                                                394th District Court
                                                §
HECTOR ARGUDO, MICHAEL A                                      of Culberson County, Texas
MOSELEY AND UNITED FIFTY,                       §
LLC,                                                                  (TC# 5148)
                                                §
                             Appellees.
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 2ND DAY OF SEPTEMBER, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.